DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statements
The information disclosure statements (IDSs) submitted on 2/4/20 and 5/28/21 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities:  claim 6 ends in a semicolon but must end in a period instead to comply with MPEP 608.01(m), first paragraph.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the phrase in line 4 “determining the air pressure in, or the or air pressure difference between” does not .  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “air cleaning device” in independent claims 1 and 10 and “pressure sensing arrangement” in claim 1.
Structure in the specification that correspond to these limitations are as follows:
“Air cleaning device”: air cleaning device 32; corona discharge devices, described at p. 2 lines 6 – 7; electrostatic air cleaning device including a current sensor, described at p. 5 lines 5 – 19; a ventilation and air cleaning device 20, described on p. 7 lines 32 – 33; and electrostatic filter, described at p. 8 lines 23 – 31. Claims 6 – 7 are not construed under 112f because they contain structure that performs the function of air cleaning.
“Pressure sensing arrangement”: differential pressure sensor 46, described at p. 9 lines 16 – 17. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Daniels, II et al. (US 10,197,297 B2) (hereinafter “Daniels”) in view of Marra (US 2008/0092742 A1) (hereinafter “Marra”). Both references are in the applicant’s field of endeavor, a ventilation unit for ventilating an indoor space comprising an air cleaning device. These two references, when considered together, teach all of the elements recited in claims 1 – 15 of this application.
Regarding claim 1, Daniels discloses a ventilation unit (the assembly including but not limited to the control system 300 in Fig. 15 and passive roof vent 150 in Fig. 18) for ventilating an indoor space by natural ventilation (“passive” ventilation, Abstract), comprising: a first air port (166) for positioning outside the indoor space (over the roof 16 in Fig. 18); a second air port (162) for positioning inside the indoor space (functional limitation that Daniels is capable of performing); an air cleaning device (screen 164a) between the first and second air ports (Fig. 18); a mechanical restrictor (the assembly including the vent door 158 and actuator 160) for controlling a restriction to a flow between the first and second air ports (functional limitation that Daniels performs, col. 18 lines 42 – 51), wherein the flow results from a pressure differential between the first and second air ports (col. 7 lines 23 – 35); a pressure sensing arrangement (including sensors 306, Fig. 15) for determining the air pressures or the air pressure difference in the vicinity of the first and second air ports (col. 14 lines 57 – 61); a first air quality 
Marra teaches the controller (12, 14, 23, 22, Fig. 5) is adapted to control the air cleaning device (air cleaning unit 13, Fig. 5, paragraphs [0037] and [0048]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Daniels by replacing the air cleaning device of Daniels with that of Marra and adding its controller in order to sense when filter lifetime has been reached by recording the overall leakage current occurring outside the filter (Marra, para. [0048]). 
Regarding claim 2, Daniels further discloses the air quality parameters comprise temperature and relative humidity (col. 14, lines 61 – 65).
Regarding claim 3, Daniels further discloses the air quality parameters comprise a particle pollution level (col. 14 line 67 – col. 15 line 1).
Regarding claim 4, Daniels further discloses the controller is adapted to: implement a minimum flow restriction (vent door 158 is open, Fig. 19A) when the air quality parameters relating to the space outside the indoor space meet a first set of above a predetermined temperature , col. 19 lines 6 – 21) and/or implement a maximum flow restriction (close vent door 158, Fig. 19B) when the air quality parameters relating to the space outside the indoor space meet a second set of indoor air quality requirements (ambient temperature is below a predetermined temperature, col. 19 lines 6 – 21).
Regarding claim 5, Daniels further discloses the controller (302) is adapted to implement control of the flow restriction to provide a number of air changes per hour of the indoor space which falls within a set range (controller 302 adjusts the flow areas of the vents 304 to achieve targeted conditions including rate of air changes in the building, e.g., 20 air changes per hour, col. 16 line 56 – col. 17 line 1).
Regarding claim 6, Daniels as modified by Marra as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 6 of this application further discloses the air cleaning device comprises an electrostatic air cleaning device which comprises: a particle charging section; a particle precipitation section, comprising parallel electrode plates; a source of electric potential for applying a voltage between adjacent electrode plates in the precipitation section. Daniels does not explicitly contain this additional limitation. 
Marra teaches the air cleaning device (13, an embodiment of which is shown in Fig. 13, and associated structures and circuitry) comprises an electrostatic air cleaning device (para. [0064]) which comprises: a particle charging section (801); a particle precipitation section (100, 802), comprising parallel electrode plates (101a and 101b, Fig. 13, para. [0071]); a source of electric potential for applying a voltage between adjacent electrode plates in the precipitation section (para. [0071]). It would have been 
Regarding claim 7, Daniels as modified by Marra as described above teaches all the elements of claim 6 upon which this claim depends. However, claim 7 of this application further discloses the electrostatic air cleaning device comprises a current sensor for measuring an electric current flowing through the electrode plates, and wherein the controller is adapted to determine a level of particle precipitation from the measured current flowing through the electrode plates. Daniels does not explicitly contain this additional limitation.
Marra teaches the electrostatic air cleaning device (including sensor 21 in Fig. 5) comprises a current sensor (221, Fig. 6) for measuring an electric current flowing through the electrode plates (represented by 217 and 219, Fig. 6, functional limitation), and wherein the controller (14, 22, 23, Fig. 5) is adapted to determine a level of particle precipitation from the measured current flowing through the electrode plates (para. [0056]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Daniels by adding the current sensor as taught by Marra in order to create a signal that the controllers can use to control the voltage applied to the air cleaning device to effectively clean the air of particulates. 
Regarding claim 8, Daniels further discloses an output device (user interface 313) for providing an output relating to one or more of: the contamination status of the air cleaner device; the air quality parameters relating to the space outside the indoor space; and the air quality parameters relating to the indoor space (the user interface 313 can be configured to allow users to monitor the readings of the sensors 306, col. 17 lines 14 – 16, which include the air quality parameters identified at col. 14 line 57 – col. 15 line 1).
Regarding claim 9, Daniels further discloses a plurality of ventilation units (plurality of passive vents, col. 14 lines 38 – 41) each as claimed in claim 1; and a communications system for enabling communication between the controllers of each ventilation unit thereby to enable coordinated control of the ventilation units (see data lines between sensors, controller, and vents in Fig. 15, and “one or more controllers” described at col. 21 lines 50 – 56).
Regarding claim 10, Daniels discloses a method of ventilating an indoor space by natural ventilation (“passive” ventilation, Abstract) using a ventilation unit between the indoor space and an outside space (the ventilation units comprises the assembly including but not limited to the control system 300 in Fig. 15 and passive roof vent 150 in Fig. 18), comprising: determining the air pressures in, or the or air pressure difference between, the indoor space and the outside space in the vicinity of the ventilation unit (pressure in the building or pressure differential, col. 14 lines 57 – 61); determining air quality parameters in the outside space (temperature differential and humidity differential, col. 14 lines 62 – 65); determining air quality parameters in the indoor space (temperature in the building and humidity in the building, col. 14 lines 61 – 63); and 
Marra teaches controlling an air cleaning device (13, Fig. 5) of the ventilation unit (paragraphs [0037] and [0048]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Daniels by adding controlling the cleaning device as taught by Marra in order to sense when filter lifetime has been reached by recording the overall leakage current occurring outside the filter so that the operator can be alerted (Marra, para. [0048]).
Regarding claim 11, Daniels further discloses the air quality parameters comprise temperature, relative humidity (col. 14, lines 61 – 65) and a particle pollution level (col. 14 line 67 – col. 15 line 1).
Regarding claim 12, Daniels further discloses implementing a minimum flow restriction (vent door 158 is open, Fig. 19A) when the air quality parameters relating to the space outside the indoor space meet a first set of indoor air quality requirements (ambient temperature is above a predetermined temperature, col. 19 lines 6 – 21); and implementing a maximum flow restriction (close vent door 158, Fig. 19B) when the air quality parameters relating to the space outside the indoor space meet a second set of indoor air quality requirements (ambient temperature is below
Regarding claim 13, Daniels further discloses implementing control of the flow restriction to provide a number of air changes per hour of the indoor space which falls within a set range (controller 302 adjusts the flow areas of the vents 304 to achieve targeted conditions including rate of air changes in the building, e.g., 20 air changes per hour, col. 16 line 56 – col. 17 line 1).
Regarding claim 14, Daniels further discloses providing communication between multiple ventilation units thereby to enable coordinated control of the ventilation units (see data lines between sensors, controller, and vents in Fig. 15).
Regarding claim 15, Daniels further discloses computer program code means (programmable control protocol 314) which is adapted, when said program is run on a computer, to implement the method of claim 10 (col. 16 line 56 – col. 17 line 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saunders (US 2021/0172632 A1) teaches a ventilation unit for an indoor space having sensors and controls but does not use natural ventilation.
Yabunouchi (US 10,295,209 B2) teaches a ventilation unit for an indoor space that opens and closes devices based on sensed environmental conditions.
Hussain (US 9,618,222 B1) teaches a ventilation unit for an indoor space that opens and closes devices based on sensed environmental conditions.
Emmons (US 9,618,224 B2) teaches a ventilation unit for an indoor space that opens and closes devices or operates a ventilation system based on sensed environmental conditions.
Holm (US 9,464,818 B2) teaches a ventilation unit for an indoor space that opens and closes devices or operates a ventilation system based on sensed environmental conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746